Citation Nr: 1217798	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by sleep disturbances, to include chronic fatigue syndrome, as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disorder manifested by chronic fatigue, to include chronic fatigue syndrome, as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1982 to October 1982 and from January 2004 to January 2005.  During his second period of active duty, the Veteran served in Kuwait and Iraq from February 15, 2004, to January 8, 2005, the Southwest Asia theater of operations, in support of Operation Iraqi Freedom. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep disturbances and chronic fatigue.  In support, he reports the onset of these symptoms following his completion of service in Iraq during his second period of service and he filed these claims in September 2005, i.e., shortly after his discharge from his second period of active duty.  

The service treatment records fail to reflect either reports of chronic fatigue or sleep disturbance, although an October 2004 service treatment record reflects the Veteran's report of experiencing decreased energy.  Moreover, while his post-service VA treatment records reflect his reports of experiencing a sleep disturbance for which he has been prescribed medication, they do not reflect any currently-diagnosed illness manifested by either chronic fatigue or sleep disturbances.  (An April 2008 VA treatment record reflects an assessment of insomnia and a September 2009 VA outpatient treatment record reflects that the Veteran was being treated with Remeron (Mirtazapine), "a medication used to treat depression.  Mirtazapine is in a class of medications called antidepressants.  It works by increasing certain types of activity in the brain to maintain mental balance."  See www.ncbi.nlm.nih.gov/pubmedhealth/PMH0000995/.  As such, it is unclear whether the Veteran's sleep disturbance is a symptom of a psychiatric disability.  

The Veteran is competent to report experiencing fatigue and a sleep impairment since his return from Iraq, and the Board finds that his assertions are credible, as they have remained consistent over time.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  

As noted above, the Veteran had a period of service in Southwest Asia and he has essentially asserted that he is entitled to service connection based on his service in the Persian Gulf as he links the onset of his symptoms to his return from Iraq.  The Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  To date, the Veteran's claim has not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

To date, the Veteran was not afforded a VA examination.  Given his competent and credible report of the onset of his symptoms soon after his return from Iraq, the Board finds that VA's duty to provide the Veteran with an examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for a claim based on Persian Gulf service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the onset and chronicity of his sleep problems and fatigue.   He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, etiology and/or onset of any sleep disorder or fatigue condition.  The claims folder must be made available and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should also be advised that the Veteran is competent to report symptoms and injuries, his history, and any continuity of symptoms, and that such statements must be considered in formulating the necessary opinions. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner must state whether it is at least as likely as not that the Veteran's sleep disturbance and chronic fatigue symptoms are attributable to a known clinical diagnosis.  The examiner must rule in or exclude a diagnosis of chronic fatigue syndrome.

The examiner must also opine as to whether the Veteran has a psychiatric disability, and if so, whether that psychiatric disability is related to or had its onset in service.  If so, the examiner must state whether it is at least as likely as not that the Veteran's sleep problems and/or fatigue are related to the psychiatric disability.

If the Veteran's sleep and/or fatigue problems are attributable to a known clinical diagnosis, the examiner must opine as to whether the disability is related to or had its onset in service.

The examiner must provide a rationale for all opinions expressed, which should be set forth in a legible report.

4.  Then readjudicate the appeal.  In doing so, the RO must consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

